DETAILED ACTION
	This non-final office action is in response to amendments filed on 7/15/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco et al., US Patent Application Publication no. 2004/0249495 [Orozco] and Wang et al., US Patent Application Publication no. 2009/0152245 [Wang]1, in view of Boccadoro et al., US Patent Application Publication no. 2018/0147645 [Boccadoro].
Regarding claims 1, 3 and 4, Orozco discloses a control system, comprising: 
a controller that controls machining of a workpiece [central processor CP, paragraph 0026]; and 
a photographing device that photographs an image of the workpiece under machining operation [STS, AWQMS and WPMPS each acquire real-time images of a 
wherein the controller includes a processor configured to: 
acquire the image [paragraphs 0029-0031],
compare information  from the image of the workpiece under machining operation and information generated by a machining simulation with each other [STS, AWQMS and WPMPS each detect defects in the welded joint based on comparing weld joint data from the acquired images to expected weld joint data, paragraphs 0029-0031 and 0038-0040], 
determine a presence of a machining defect in the workpiece based on a result of the comparison [machining defects are detected when the weld joint data from the acquired images differs from expected weld joint data, paragraphs 0029-0031 and 0038-0040], 
determine a cause of the machining defect [when a weld joint is detected to be defective, the CP extracts an appropriate algorithm to determine weld parameter adjustments to correct the defect, paragraph 0040], 
determine whether re-machining of the workpiece is possible to correct the machining defect [determine if a weld defect falls within a permissible range, paragraphs 0038-0040], 
when re-machininq is determined to be possible, modify a machininq setting depending on the cause of the machining defect and execute additional machining on the workpiece based on the modified machining setting [welding parameters are 
when re-machining is determined to not be possible, output the cause of the machining defect to an operator of the machine [when the welding process has ended an inspection report is generated which indicates the cause of the defect (i.e. insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc.), paragraph 0042].
Orozco discloses detecting joint weld defects during a welding process by comparing weld information based on acquired images with information based on a proper weld.  Orozco does not specifically disclose that the information is a three-dimensional model data of the welded workpiece and a three dimensional model of a simulated welded workpiece.  Like Orozco, Wang discloses a welding system that detects defects in welds of a workpiece.  Specifically, Wang discloses that defects are detected by the known method of comparing a three-dimensional model of the welded workpiece with a three dimensional model of a nominal welded workpiece [paragraphs 0032].  Since it was known in the art before the effective filing date of the claimed invention to detect welding defects in workpieces by comparing actual and nominal three-dimensional workpiece models, it would have been obvious to one of ordinary skill in the art to use the known technique to detect defects in the Orozco welding system.
Orozco and Wang, as described above, disclose a machining control system in which three-dimensional models of a workpiece during machining are compared to simulated three-dimensional models to determine whether defects are present and whether re-machining the workpiece to correct the defects is possible.  The Orozco and Wang machining control system is a welding control system.  Like Orozco and Wang, 
Regarding claim 2, Orozco further discloses that when it is determined that the machining defect is present and the re-machining is not possible, the processor is further configured to present the cause of the machining defect or a countermeasure for the machining defect [when the welding process has ended an inspection report is generated which indicates the cause of the defect (i.e. insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc.), paragraph 0042].  Furthermore, Boccadoro discloses that when it is determined that the machining defect is present and 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on references in addition to those applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        August 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Orozco and Wang were previously cited.